Citation Nr: 0945708	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing which was 
held in October 2007 at the Nashville RO.  In February 2009, 
this appeal was remanded by the Board.  The Board is 
satisfied that the action directed in its remand has been 
performed, and is prepared to proceed with appellate 
consideration of this appeal.


FINDING OF FACT

The Veteran's Hepatitis C has not been shown to be 
etiologically related to any injury, illness or disease 
incurred during his active duty service.


CONCLUSION OF LAW

The Veteran's Hepatitis C was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.  Analysis

The Veteran has contended that he incurred Hepatitis C during 
his active duty service.  In this regard, he has asserted 
alternating theories for the onset of his Hepatitis C.  In 
his March 2006 Notice of Disagreement, he stated his belief 
that he contracted Hepatitis C during service after being 
exposed to other wounded soldiers while having his knee 
drained.  In his January 2007 substantive appeal, the Veteran 
asserted that he incurred Hepatitis C from a tainted needle 
that was used in draining his knee.  At his October 2007 
videoconference hearing and April 2009 VA examination, the 
Veteran stated his belief that he contracted Hepatitis C 
after receiving an immunization shot during service with a 
used needle.  The Veteran further testified that he was 
subsequently discharged from service due to a diagnosed blood 
disorder.

The Veteran's DD Form 214 reflects that he entered active 
duty on July 15, 1974 and was discharged on July 31, 1974.  
Service treatment records indicate that he was treated during 
that time for a right knee effusion, and that he was 
discharged from treatment with crutches, a six inch ACE 
bandage, and instructions to keep the right knee elevated and 
to follow-up for further treatment.  The records do not 
indicate, however, any in-service diagnosis of Hepatitis C or 
other blood disorder.  Service records reflect that he was 
medically discharged for diagnosed internal derangement of 
the right knee, status post surgery, which pre-existed his 
enlistment.


A post-service September 1996 abdomen ultrasound revealed a 
small peripheral echogenic hepatic lesion on the Veteran's 
liver, which was believed to be typical of a hepatic 
hemangioma.  A CT scan of the abdomen performed in August 
1998 again revealed a tiny subcapsular liver lesion, however, 
this was determined to be "almost certainly of no clinical 
significance."  The Veteran was first diagnosed with 
Hepatitis C at a September 2004 VA treatment.  No medical 
opinion relating the diagnosed Hepatitis C to the Veteran's 
active duty service has been rendered.

The Board notes a November 2004 private medical opinion which 
states that various symptoms which had been previously 
diagnosed as rheumatoid arthritis were instead likely related 
to his Hepatitis C.  Although the Veteran stated at that time 
that he was unaware of any contact with individuals with 
Hepatitis C, he reported at that time that he worked in a 
medical ward during his active duty service and was in 
contact with patients with open wounds.  Notwithstanding the 
history provided by the Veteran, the private physician did 
not provide the opinion that the Veteran's Hepatitis C was 
related to his active duty service.
 
At an April 2009 VA examination, the Veteran acknowledged a 
prior history of various liver disease risk factors, which 
included intranasal cocaine use, intravenous drug use, 
sharing of toothbrushes and high risk sexual practices.  
Nonetheless, the Veteran maintained that he sustained a blood 
disorder during his active duty service after receiving shots 
at his enlistment.  Regarding his symptoms at that time, he 
reported near-constant fatigue and right upper quadrant pain.  
Following examination, which included blood tests, serum 
chemistry tests, urinalysis, and a liver ultrasound, the 
examiner confirmed the Veteran's diagnosis of Hepatitis C.  
She concluded, however, that this diagnosis was less likely 
as not caused by or a result of the Veteran's brief period of 
active duty service.  Rather, she opined that the Veteran's 
Hepatitis C was more likely a result of his drug use and 
alcoholism.  In support of her conclusions, the examiner 
noted that the Veteran was a poor historian due to 
psychiatric symptoms from longstanding chronic 
undifferentiated schizophrenia which was first diagnosed in 
February 1975.  In this regard, the examiner found the 
Veteran's memories to be "significantly distorted," and 
that his manner of presentation and history was "exceedingly 
vague."  The examiner further noted that the Veteran 
appeared delusional and reported that he was forced into 
separation from service due to a blood disorder, and that the 
government and the Air Force were "plotting against him."  
The examiner further noted that her review of the claims file 
did not reveal any evidence to support the Veteran's 
contentions that his Hepatitis C was first incurred during 
service.

As detailed above, the Veteran has advanced various 
alternating theories that his Hepatitis C was incurred during 
his active duty service.  Even if these contentions could be 
construed as claiming continuity of symptomatology since 
service, such a history is substantially rebutted by the 
complete absence of treatment for this disorder either in 
service or soon thereafter and the findings expressed in the 
April 2009 VA examination report.  Although the Board 
acknowledges February 1976 treatment records which reflect 
complaints of leg pain, fatigue, and weakness, these records 
do not reflect a diagnosis of Hepatitis C, nor do they 
express any opinion relating those symptoms to his active 
duty service.  Moreover, the Board notes that subsequent 
private treatment records do not indicate any ongoing or 
continuous treatment for such symptoms until 1995.  The Board 
also notes the Veteran's contention, expressed at his 
videoconference hearing, that blackouts which he suffered 
after his discharge from service were related to his 
Hepatitis C.  In this regard, the earliest documented 
incidences of the Veteran's blackouts occurred in 1995, more 
that 20 years after his discharge from service.  Moreover, 
there are no medical opinions expressed in the evidence which 
relate the Veteran's blackouts to his active duty service.  
Given the inconsistencies noted above, and taking into 
consideration the opinion expressed by the VA examiner in her 
April 2009 report, that the credibility of the veteran's 
reported medical history was compromised, the Board finds 
that the credibility of the Veteran's contentions is severely 
diminished.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336-
7 (Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation for his Hepatitis 
C.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnoses and causation.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for Hepatitis C, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).


In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for Hepatitis C in a June 2005 
notice letter.  In a separate April 2006 notice letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service personnel records, service 
treatment records, identified private and VA treatment 
records, and Social Security records have been obtained.  
Additionally, he was afforded a VA examination in April 2009 
by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection of Hepatitis C is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


